Citation Nr: 1217671	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-04 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sciatic nerve injury as secondary to service-connected chronic right groin and inguinal strain with tendonitis (claimed as a right hip injury).
	

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from March 1988 to October 1988, and from November 2000 to November 2002.  The Veteran also served in the Air National Guard and the Army Reserve. 

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision, which denied a claim for service connection for a sciatic nerve injury.

The Board notes that the issue of entitlement to service connection for a right hip injury was also appealed by the Veteran in his February 2010 VA Form 9 Appeal.  However, during the course of this appeal, this claim was granted in a September 2010 rating decision.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue is not currently on appeal before the Board.

In April 2010, a local hearing was held before a Decision Review Officer (DRO) at the Lincoln, Nebraska, RO.  In March 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at Lincoln, Nebraska, RO.  Transcripts of these hearings are of record.

The Board notes that the claims file contains an April 2011 statement of the case (SOC) addressing the issue of entitlement to an evaluation in excess of 10 percent for service-connected chronic right groin and inguinal strain with tendonitis.  As the Veteran did not submit a timely substantive appeal with regard to this issue, this issue is not currently on appeal before the Board.  Additionally, the claims file contains a September 2010 SOC addressing the issue of entitlement to service connection for a low back condition.  While the Veteran did submit a substantive appeal subsequently in September 2010, this appeal specifically indicated that the Veteran was only appealing the issue of entitlement to service connection for sciatic nerve injury.  As such, the issue of entitlement to service connection for a low back condition is also not on appeal before the Board. 

The Board noted that additional medical evidence was received after the most recent supplemental statement of the case (SSOC) was issued with respect to the claim on appeal.  However, as this claim is being remanded for further development, the Board finds no prejudice to the Veteran in proceeding to adjudicate this claim as done below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for sciatic nerve injury as secondary to service-connected chronic right groin and inguinal strain with tendonitis (claimed as a right hip injury).  Upon review of the claims file, the Board finds that further development is required to adjudicate this claim. 

Specifically, the Veteran has asserted that he experiences a continuous shock going straight down the front of his right leg.  The Veteran has asserted that he injured his groin area by falling during basic training.  Subsequently, he reinjured himself playing football about 2 months later.  The Veteran claims that he has suffered sciatic pain since these injuries.  It has also been suggested that he has a sciatic nerve injury as secondary to his service-connected chronic right groin and inguinal strain with tendonitis.

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of an injury or disability relating specifically to the sciatic nerve.  

The Board notes that the Veteran underwent a VA examination in July 2009.  The examiner reviewed the claims file.  The Veteran described pain in his right lower back buttock radiating along the lateral aspect of his hip and down the posterior aspect of his leg, sometimes into his calf and into his toes. He stated that this injury first started in approximately 2000 when he was working in active service.  He was changing "Humvee" tires, which he reported weighed approximately 300 to 500 pounds, and while he described no traumatic event, he stated that, after that particular day, he has had this pain ever since.  Upon examination, the Veteran was diagnosed with low back pain with radiculopathic symptoms suspicious for disc herniation.  The examiner noted that, based on review of his medical records, he did not see any treatment that was sought for that specific day of injury that he is noting.  Additionally, the examiner did not see any specific treatment records noted for pain in the posterior aspect of his pelvis, in his buttock with radiation of his symptoms down into his leg.  There is record of his right groin being injured during a football game, but, based on his history, he does not have any lasting effects of this.  The issue here is not symptoms and diagnosis but that of documentation and whether or not his symptoms truly began while he was in active service.  As a result of the lack of documentation, the examiner feels that he cannot resolve this issue without resorting to mere speculation.  If there is any documentation that the examiner does not have access to that demonstrated the Veteran seeking treatment for his radiculopathy and buttock pain while in service, he feels that this would help strengthen his claim and, in addition, as he mentioned, the Veteran did not appear to have any pain or claim in his groin or hip.

The Veteran also underwent a VA examination in July 2010.  The examiner reviewed the claims file.  The Veteran asserted that sustained a straddle-type injury while in basic training on an obstacle course that resulted in a right groin strain.  He indicated that he was treated conservatively for this condition but later re-injured himself while playing football as part of physical training while on active duty.  The Veteran reported that he currently continues to experience pain into the right groin and inguinal region.  The Veteran also reported that he has intermittent symptoms consistent with sciatica involving the right lower extremity.  The Veteran reported that the symptoms that include those consistent with right lower extremity sciatica, as well as the low back pain, have been present, to his memory, since onset of groin condition in the 2001/2002 timeframe while on active.  Review of evidence of record, however, does not indicate any evaluation or treatment for complaints of a low back or sciatica type symptoms while on active military duty.  Records do not reflect any evaluation or treatment for any low back condition or sciatica type condition affecting the right lower extremity within one year following release from active military duty.  Upon examination, the Veteran was diagnosed with chronic right groin and inguinal strain with tendonitis.  The examiner noted that the Veteran does demonstrate evidence consistent with lumbar spine condition with right lower extremity radiculopathy as described and diagnosed in a previous July 2009 VA examination.  The examiner indicated that he can find no evidence that the Veteran was seen, evaluated, or treated for any lumbar spine and radiculopathy type symptoms while on active military duty or within 1 year following release from active military duty.  Therefore, based strictly on record review, the examiner opined that the Veteran's lumbar spine condition with right lower extremity radiculopathy is less likely as not due to or a result of active military duty, as there is simply a lack of documentation to support this condition had its onset while on active military duty.  

While the Board has considered the July 2010 VA opinion indicating that the Veteran's lumbar spine condition with right lower extremity radiculopathy is less likely as not due to or a result of active military duty, the Board finds that the claims file does not contain a medical opinion addressing whether the Veteran has a sciatic nerve injury that was caused or aggravated by his service-connected chronic right groin and inguinal strain with tendonitis.  Therefore, the Board finds that this issue should be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current diagnosis of a disability of the sciatic nerve and, if so, whether this sciatic nerve disability was caused or aggravated by his active duty service or his service-connected chronic right groin and inguinal strain with tendonitis.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination). 

Further, the Board notes that the Veteran indicated at the March 29, 2011, hearing that he had undergone an ultrasound and neurological testing at University Hospital the previous Saturday.  As such, upon remand, attempts should be made to obtain records from this testing.  Further, the Veteran indicated at this hearing that he has sought VA treatment since approximately 2001.  Therefore, the RO should take this opportunity to obtain any relevant VA treatment records that have not yet been associated with the claims file dating back to approximately 2001. 
Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file dating back to approximately 2001.

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to the claim on appeal that have not yet been associated with the claims file.  Attempts should be made to obtain any available medical records from University Hospital from March 2011.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

3. Schedule the Veteran for an appropriate VA examination for his claimed sciatic nerve injury.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed sciatic nerve injury.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all current disabilities of the sciatic nerve.  The examiner should then provide an opinion as to whether it is at least as likely as not that any of the Veteran's current sciatic nerve disabiities were caused or aggravated by his active duty service.  The examiner should also provide an opinion as to whether it is at least as likely as not that any of the Veteran's current sciatic nerve disabilities were caused or aggravated by his service-connected chronic right groin and inguinal strain with tendonitis.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


